NO.   93-46

                    I N THC SUFREbE COURT OF THE STATE OF YONTANA

                                                 1983



ILJ TEE 3iATTER OF TEE ESTATE OF

AUGUST UiJRUH,       Deceased.




Appeal from:         D i s t r i c t Court of t h e Seventh J u d i c i a l D i s t r i c t ,
                     I n and f o r t h e County o f Dawson, The H o n o r a b l e
                     L. C . G u l b r a n d s o n , J u d g e p r e s i d i n g .


C o u n s e l o f Record:

        For Appellant:

                     William B.      Sherman, Conrad, Montana


        For R e s p o n d e n t :
                     @ + mi ; . n
                      & m ! && -                     G l e n d i v e , P40ntana
                     'LC%{ 5 ;m c n t c n / p ~ ,


                                           S u b m i t t e d on B r i e f s :   Xay 2 6 , 1 9 8 3
                                                               Decided:         June 30, 1983



~iled:  JUN 3 0 1983


                                           Clerk
Mr. J u s t i c e J o h n Conway H a r r i s o n d e l i v e r e d             t h e O p i n i o n of         the
Court.

       This      appeal       comes      from      the District              Court    of        the    Seventh
J u d i c i a l D i s t r i c t , County of Dawson.                   W a r e asked t o review an
                                                                       e

o r d e r d e n y i n g p r o b a t e of c e r t a i n p a p e r s a l l e g e d t o c o n s t i t u t e a

holographic w i l l .
       A u g u s t Unruh d i e d        i n February 1981.                   After        h i s death,        his

d e c e a s e d w i f e ' s b r o t h e r , Raymond J o h n s o n , found an e n v e l o p e among

h i s personal belongings.                     The e n v e l o p e was s e a l e d and c o n t a i n e d
four     pieces       of    paper.           On t h e o u t s i d e of        the envelope,              these

words were w r i t t e n ;         "names and a d d r e s s e s of t h o s e t o be named i n

      -
my w i l l . "         Under      these       words        the    signature          of     August       Unruh
appears.         On e a c h of t h e f o u r p i e c e s of p a p e r , v a r i o u s names and
addresses are l i s t e d .              I t i s a p p a r e n t t h a t t h e r e a r e two l i s t s ;

o n e l i s t c o n t a i n i n g names and a d d r e s s e s of Mr. U n r u h ' s                    s i d e of
t h e family,         and t h e o t h e r c o n t a i n i n g names and a d d r e s s e s of h i s

w i f e ' s s i d e of t h e f a m i l y .
       On A u g u s t 9 , 1 9 8 2 , Raymond J o h n s o n f i l e d a n amended a p p l i c a -
tion      for     formal       probate        of    will        and     appointment          of       personal
representative.               I n t h e a p p l i c a t i o n , Mr. J o h n s o n s t a t e d t h a t he

had b e e n u n a b l e t o l o c a t e a f o r m a l l y e x e c u t e d w i l l and t h e r e f o r e
h e r e q u e s t e d t h e c o u r t t o e n t e r an o r d e r a l l o w i n g p r o b a t e of t h e
e n v e l o p e and    t h e accompanying f o u r p i e c e s of p a p e r .                      A hearing

was h e l d      after      which      the     court          entered    its order           denying        the
application.            W e affirm.

      Appellant            contends        that         the    writings        met        the     statutory
r e q u i r e m e n t s of a h o l o g r a p h i c w i l l ,     and any q u e s t i o n c o n c e r n i n g
Mr.     Unruh's         intent        could        be     proved        by    oral        evidence.            A

holographic w i l l           i s one t h a t f a i l s t o meet t h e f o r m a l r e q u i r e -

ments      of     section        72-2-302,          MCA.         A     writing       "is     valid       as    a
h o l o g r a p h i c w i l l , whether o r not w i t n e s s e d ,           i f t h e s i g n a t u r e and

t h e m a t e r i a l p r o v i s i o n s a r e i n t h e h a n d w r i t i n g of t h e t e s t a t o r . "

S e c t i o n 72-2-303,        MCA.       The D i s t r i c t C o u r t c o n c l u d e d t h a t t h e r e
w e r e s i m p l y no t e s t a m e n t a r y p r o v i s i o n s .      W agree.
                                                                           e                    The p a p e r s
a r e o n l y l i s t s of v a r i o u s i n d i v i d u a l s .     A w i l l     i s an " i n s t r u m e n t

by which a p e r s o n makes a d i s p o s i t i o n of                   h i s property,          . . .       a

l e g a l d e c l a r a t i o n of a m a n ' s i n t e n t i o n , which he w i l l s t o be p e r -

formed      after      h i s death.        . ."       B a l l e n t i n e s Law D i c t i o n a r y ,    1371

(3rd     Ed.     1969).          Here      there      is    no      disposition           of    property.

Appellant        also     argues       that     testimony           from p e o p l e     who     knew Mr.

Unruh      should      have     been       admitted        to      show     that    he    intended           all

those     persons        listed       to   share equally.                 However,        a valid        will

must     exist      before       it    can    be    construed         or     interpreted.               In    Re

Estate      of    Gudmunsen           (1976),      1 6 9 Mont. 53,    5 4 5 P.2d 146.          The

e n v e l o p e and t h e f o u r p a p e r s do n o t c o n s t i t u t e a v a l i d w i l l .

       The judgment of t h e D i s t r i c t C o u r t i s a f f i r m e d .




W e concur:


   Ph-4 4qpcAdlccQJJ
  Chief ~ u s t i c e "